Appellant was charged in two counts, one with forging a check and the other with having passed the same, knowing it to have been forged. He entered a plea of guilty and his punishment was assessed by the jury at confinement in the penitentiary for a term of two years.
We gather from the record that appellant was tried at a term of court which adjourned on the 31st day of December, 1921. By some oversight he was not sentenced until April 13, 1922, and from this sentence he gave notice of appeal, notwithstanding his plea of guilty. He was given until the 27th day of May to file his statement of facts. There is nothing in the transcript to show at what time the term of court adjourned during which he was sentenced. The statement of facts was not filed within the time granted by the court but was filed on July 5, 1922, which was within ninety days from the date of sentence. Under these circumstances we have considered the statement of facts. We find the evidence amply sufficient to have authorized appellant's conviction even in the absence of his plea of guilty.
There are no bills of exception in the record.
Finding nothing calling for a reversal of the judgment the same is ordered affirmed.
Affirmed. *Page 94